Citation Nr: 1112481	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-03 953	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a left thigh disorder.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from May 1961 to May 1964.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Fargo, North Dakota, Regional Office (RO) which denied service connection for both a right shoulder disorder and a left thigh disorder.  In September 2009, the Board remanded the Veteran's claims to the RO for additional action.  


FINDINGS OF FACT

1.  In a March 2011 written statement, the accredited representative expressly withdrew the Veteran's January 12, 2007, substantive appeal from the denial of service connection for a right shoulder disorder.  

2.  In a March 2011 written statement, the accredited representative expressly withdrew the Veteran's January 12, 2007, substantive appeal from the denial of service connection for a left thigh disorder.  


CONCLUSIONS OF LAW

1.  The issue of service connection for a right shoulder disorder has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).  

2.  The issue of service connection for a left thigh disorder has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 2011 written statement, the accredited representative conveyed that the Veteran "wishes to withdraw his appeal in its entirety as provided by 38 C.F.R. § 20.204."  A Veteran or his accredited representative may withdraw the Veteran's substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2010).  The Board finds that the Veteran effectively withdrew his January 12, 2007, substantive appeal from the denial of service connection for both a right shoulder disorder and a left thigh disorder.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the appeal should be dismissed.  38 U.S.C.A. § 7105 (West 2002).  


ORDER

The issue of service connection for a right shoulder disorder is dismissed.  

The issue of service connection for a left thigh disorder is dismissed.  



		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


